CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a gas visualization device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “executes the instructions to produce an amount of gas based upon the received instructions” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a gas visualization device (see Para. 20) is disclosed in Applicant’s specification as a fog machine, that includes components such as an inert gas or an electric pump to propel a liquid solution into a heat exchanger, where the solution is vaporized to emit a white or colored fog into the surrounding air (e.g., via a port on the device).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a server computing device; and a gas visualization device coupled to the server computing device; wherein the server computing device: identifies a carbon footprint value for at least one real-world object or event; determines an amount of greenhouse gas that corresponds to the carbon footprint value; generates instructions for operation of the gas visualization device based upon the amount of greenhouse gas; and transmits the instructions to the gas visualization device; and wherein the gas visualization device executes the instructions to produce an amount of gas based upon the received instructions in the context as claimed.
Regarding claims 11-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose identifying, by a server computing device, a carbon footprint value for at least one real-world object or event; determining, by the server computing device, an amount of greenhouse gas that corresponds to the carbon footprint value; generating, by the server computing device, instructions for operation of a gas visualization device, coupled to the server computing device, based upon the amount of greenhouse gas; transmitting, by the server computing device, the instructions to the gas visualization device; and executing, by the gas visualization device, the instructions to produce an amount of gas based upon the received instructions in the context as claimed.

The closest prior art of Ghosh (US 20110213690 A1) fails to anticipate or make obvious the claimed invention.
Ghosh discloses after the greenhouse gas emissions associated with each transaction are calculated, the modeling application 160 calculates the consumer's carbon footprint for each of the categories and then stores the calculated carbon footprints in the carbon-footprint-by-category data 156, as represented by block 220. According to some embodiments, to calculate the consumer's carbon footprint for a particular category, the modeling application 160 aggregates the quantity of greenhouse gas emissions associated with each transaction in the category. In some embodiments, the modeling application 160 displays the carbon footprint per category to the consumer or other user via a graphical user interface. For example, embodiments of the present invention may provide charts and graphs for the user that show the consumer's carbon footprint per category and overall carbon footprint, and, in some instances, compares the consumer's carbon footprint(s) to that of an average or peer consumer for whom transaction data is available. Such a graphical user interface may allow the user to specify a time period for the carbon footprint, view carbon footprint history, and/or view carbon footprint projections (Para. 74). However Ghosh does not teach having a fog machine produce an amount of gas based upon the received instructions to visualize carbon footprint.
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689